Case 6:21-cr-00058-JCB-JDL Document 27 Filed 08/17/21 Page 1 of 1 PageID #: 85




                                   No. 6:21-cr-00058-1

                                United States of America
                                           v.
                                     John Thaxton


                                        ORDER

                This criminal action was referred to United States Magistrate
            Judge John D. Love for administration of a guilty plea under Federal
            Rule of Criminal Procedure 11. The magistrate judge conducted a
            hearing in the form and manner prescribed by Rule 11 and issued
            findings of fact and recommendation on guilty plea. Doc. 25. The
            magistrate judge recommended that the court accept defendant’s
            guilty plea and adjudge defendant guilty on count one of the infor-
            mation. Id. at 2. Defendant waived his right to object to the magis-
            trate judge’s findings. Id.
                The court hereby accepts the findings of fact and recommenda-
            tion on guilty plea of the United States Magistrate Judge. The court
            also accepts defendant’s plea but defers acceptance of the plea
            agreement until after review of the presentence report.
                In accordance with defendant’s guilty plea, the court finds de-
            fendant John Thaxton guilty of count one of the information, charg-
            ing a violation of 18 U.S.C. § 371 - Conspiracy to Commit Wire
            Fraud.
                                       So ordered by the court on August 17, 2021.



                                                 J. C AMPBELL B ARKER
                                                United States District Judge
